UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of Date of Report (Date of earliest event reported): December 17, 2010 GENERAL METALS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-30230 65-0488983 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 615 Sierra Rose Drive, Suite 1, Reno NV89511 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (775) 583-4636 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
